Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 has been considered and are addressed below. Claims 16-20 has been restricted.

Response to Amendments/Arguments
With respect to applicant’s amendments filed on 8/8/22, has been entered and are addressed below.
Applicant argues that the amendments overcome the 101 rejection. Examiner respectfully disagrees. The amended claims of a camera recording images is an extra solution activity of inputting information. The steps of determining potential consumed elements and comparing the consumed elements and warning falls under the abstract idea of certain methods of organizing human activity.
Applicant argues that Sako does not teach determining a starting calorie content of a first consumable item from extracting data from the first image and an ending calories content of the first consumable item from the extracting from the second image. Specifically applicant argues that determining a starting calories content and determining an ending calories content where these two numbers are utilized to determine an overall calorie consumption is materially different then determining a mouthful of calories are subtracting mouthful of calories total. Examiner respectfully disagree. The claim recites two images and extracting the calorie content from each image. Examiner cites Fig. 12 ops Sako that shows the starting image (starting) and then the second image (ending) is partially consumed therefore shows the different calorie content per image.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-14 are drawn to a computer implemented method which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recite “determine one or more potential consumed elements”, “compare the one or more potential consumed elements to a user profile”, “initiate a waring based on the comparison of the one or more potential consumed elements to the user profile”,  “determine a starting calories content of a first consumable item from extracting data from the first image and an ending calories content of the first consumable item from extracting from the second image,” “determine a first consumed calories by calculating the difference between the starting calories content of the first consumable item and the ending calories content of the first consumable item”. 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “one or more processor”, “display”, “camera” which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of “a camera which records at least a first image and a second image”, “receive at least a first image and a second image”, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 34, where “methodologies may be implemented in hardware, firmware, software, or combinations thereof. In a hardware implementation, for example, a processing unit may be implemented within one or more application specific integrated circuits ("ASICs"), digital signal processors ("DSPs"), digital signal processing devices ("DSPDs"), programmable logic devices ("PLDs"), field programmable gate arrays ("FPGAs"), processors, controllers, micro-controllers, microprocessors, electronic devices, machine learning devices, smart phones, smart watches, other devices units designed to perform the functions described herein, or combinations thereof”.

The claims recite the additional element of  “a camera which records at least a first image and a second image”, “receive at least a first image and a second image”, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g).
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-14 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. Additionally the devices mentioned in dependents claim are used as input devices.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor (2020/0152312) in view of Sako (2015/0379892).
With respect to claim 1 Connor teaches a computing device comprising: 
a camera which records at least a first image and a second image (Connor paragraph 387 “a handheld device; a camera in the handheld device which captures images of food at a first time and at a second time”):
the one or more processors configured to determining one or more potential consumed elements (Connor paragraph 355 “provide information to a person concerning the cumulative quantity of food (or of a particular nutrient) which the person has consumed during a meal or during a period of time”):
the one or more processors configured to compare the one or more potential consumed elements to a user profile (Connor paragraph 355 “quantity of food consumed can be compared with a dietary goal or budget for a meal or a period of time”);
the one or more processors configured to initiate a warning based on the comparison of the one or more potential consumed elements to the user profile (Connor 355 “a system can provide an alert, alarm, or warning when a person is approaching or exceeding a dietary goal or budget for quantity of food (or a particular nutrient) during a meal or during a period of time”);
one or more processors configured to receive at least a first image and a second image (Connor paragraph 246 “automatically record images of food items at the start of a meal and the end of the meal”), 
the one or more processors configured to determine a first consumed calories by calculating a difference between the starting calories content of the first consumable item and the ending calories content of the first consumable item (Connor paragraph 246 “Differences between images at the start and end of a meal can be used to estimate the actual quantity of food items consumed by a person. In an example, a system can automatically record images of food items at multiple times during a meal, using sequential reductions in the quantity of food items remaining to estimate the actual quantity of food items consumed by a person” and paragraph 233 “data analysis component, wherein this component analyzes food images taken by the camera to estimate the types and quantities of foods, ingredients, nutrients, and/or calories that are eaten by the person”).
Connor does not explicitly teach the one or more processors configured to determine a starting calories content of a first consumable item from extracting data from the first image and an ending calories content of the first consumable item from extracting data from the second image.
Sako teaches indicator generator 10c may generate a representative nutritional component from among multiple nutritional components included in an ingredient, or extract and generate a nutritional component (Sako paragraph 170). Additionally Sako teaches FIG. 12 is a diagram for explaining the case of illustrating a remaining food indicator. A display controller 17 according to an embodiment displays an image 36a illustrating an overall food indicator as a bar, like on the display screen P13 in FIG. 12. The food indicator is a calorie count, for example, and is generated by the indicator generator 10c. Subsequently, if the user starts eating, the indicator generator 10c of the main controller 10, on the basis of a captured image captured by the image capture unit 3, generates a calorie count corresponding to (one mouthful of) an ingredient eaten by the user, which is supplied to the accumulation controller 10e. The accumulation controller 10e accumulates the calorie count of one mouthful eaten by the user in the storage unit 22. Next, the calculation unit 10f subtracts the calorie count accumulated in the storage unit 22 since the start of eating, as well as a calorie count currently generated by the indicator generator 10c (the currently ingested calorie count), from the calorie count of the food, and calculates a remaining calorie count. The calculation unit 10f supplies the remaining calorie count calculated in this way to the output data processor 16. The display controller 17 then applies control to display an image 36a that illustrates the remaining calorie count supplied from the output data processor 16 as a bar enabling comparison with the total calorie count of the food, like on the display screen P14 illustrated in FIG. 12. Thus, the user is able to ascertain a current intake indicator in real-time while eating food (Sako paragraph 164-165).
One of ordinary skill in the art at the time of filing would have found it obvious to combine the teachings of Connor with Sako with the motivation of reducing the user workload of recording meal content for efficient management (Sako paragraph 4).

With respect to claim 2 Connor in view of Sako teaches the computing device of claim 1: wherein the one or more processors utilize at least one of: one or more engines; one or more lookup tables; one or more libraries; an Internet; a calorie counter program; user default settings; system default settings; a bar code; one or more scanned words; crowd sourced data; one or more machine learning systems; one or more voice commands, and one or more content identifiers to determine the starting calories content of the first consumable item and the ending calories content of the first consumable item (Connor paragraph 168 “a system can analyze a restaurant's menu based on image analysis and optical character recognition. In an example, a system can identify restaurants which are near a person and link those restaurants to meals and/or foods in a database of meals and/or foods”).

With respect to claim 3 Connor in view of Sako teaches the computing device of claim 1: wherein the one or more processors are further configured to determine at least one of: a protein content; a sugar content; a vegetable content; a carbohydrate content; a vitamin content; and a nutritional value of at least one of the starting calories content of the first consumable item; the ending calories content of the first consumable item; and the first consumed calories (Connor paragraph 248 “a system for nutritional monitoring and management can analyze multiple food characteristics into order to identify food item types and quantities. In an example, these food characteristics can include the amounts of vitamins and minerals in a food item. In an example, these food characteristics can include the ingredient list on packaging of a food item. In an example, these food characteristics can include the ingredients in a recipe for a food item. In an example, these food characteristics can include the light absorption spectrum of a food item. In an example, these food characteristics can include the light reflection spectrum of a food item. In an example, these food characteristics can include the nutritional composition of a food item. In an example, these food characteristics can include the percentage or amount of dietary fiber in food item. In an example, these food characteristics can include the percentage or amount of saturated fat in food item. In an example, these food characteristics can include the percentage or amount of carbohydrates in a food item. In an example, these food characteristics can include the percentage or amount of fats in a food item. In an example, these food characteristics can include the percentage or amount of protein in a food item. In an example, these food characteristics can include the percentage or amount of sugars in a food item. In an example, these food characteristics can include the percentage or amount of trans fat in a food item”).

With respect to claim 4 Connor teaches the computing device of claim 1 further comprising: a display; wherein the one or more processors are configured to compare the first consumed calories to a calorie target and generate a first report on the display relating to the comparison of the first consumed calories to the calorie target (Connor paragraph 241 and 336).

With respect to claim 5 Connor teaches the computing device of claim 4: wherein the one or more processors are configured to generate at least one of: one or more warnings; one or more recommendations; one or more promotional offers; one or more messages; and commands to initiate one or more actions based on the comparison of the first consumed calories to the calorie target (Connor paragraph 335).

With respect to claim 6 Connor teaches the computing device of claim 1 further comprising: wherein the one or more processors are configured to receive at least a third image and a fourth image, the one or more processors are configured to determine a starting calories content of a second consumable item from extracting data from the third image and an ending calories content of the second consumable item from extracting data from the fourth image, the one or more processors are configured to determine a second consumed calories by calculating a difference between the starting calories content of the second consumable item and the ending calories content of the second consumable item (Connor paragraph 225 and 246).

With respect to claim 7 Connor teaches the computing device of claim 6 further comprising: a display; wherein the one or more processors are configured to compare the second consumed calories to a calorie target and generate a second report on the display relating to the comparison of the second consumed calories to the calorie target (Connor paragraph 295).

With respect to claim 8 Connor teaches the computing device of claim 7: wherein the one or more processors are configured to generate at least one of: one or more warnings; one or more recommendations; one or more promotional offers; one or more messages; and commands to initiate one or more actions based on the comparison of the second consumed calories to the calorie target (Connor paragraph 335).

With respect to claim 9 Connor teaches the computing device of claim 1 further comprising: wherein the one or more processors are configured to receive at least an Nth-1 image and an Nth image, the one or more processors are configured to determine a starting calories content of an Nth consumable item from extracting data from the Nth-1 image and an ending calories content of the Nth consumable item from extracting data from the Nth image, the one or more processors are configured to determine an Nth consumed calories by calculating a difference between the starting calories content of the Nth consumable item and the ending calories content of the Nth consumable item (Connor paragraph 225 and 246).

With respect to claim 10 Connor teaches the computing device of claim 9 further comprising: a display; wherein the one or more processors are configured to compare the Nth consumed calories to a calorie target and generate an Nth report on the display relating to the comparison of the Nth consumed calories to the calorie target (Connor paragraph 295).
Claim 12 is rejected as above.

With respect to claim 11 Connor teaches the computing device of claim 10: wherein the one or more processors are configured to generate at least one of: one or more warnings; one or more recommendations; one or more promotional offers; one or more messages; and commands to initiate one or more actions based on the comparison of the Nth consumed calories to the calorie target (Connor paragraph 335).

With respect to claim 13 Connor teaches the computing device of claim 1: wherein the one or more processors are configured to complete one or more of the following items: determine one or more consumed medicines; determine one or more completed exercises; receive one or more body signals; and generate one or more warnings; one or more recommendations; one or more promotional offers; one or more messages; and initiate one or more actions based on the comparison of the first consumed calories, the second consumed calories, and the Nth consumed calories to the calorie target (Connor paragraph 335).

With respect to claim 14 Connor teaches the computing device of claim 1: wherein the one or more processors are configured to complete one or more of the following items: determine one or more consumed medicines; determine one or more completed exercises; and receive one or more body signals; and the one or more processors configured to generate at least one of: one or more warnings; one or more recommendations; one or more promotional offers; one or more messages; and commands to initiate one or more actions based on at least one of the determined medicines consumed; determined exercises completed; and received one or more body signals (Connor paragraph 335).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626